Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01983-RM-NRN

  WILLIAM POWELL, individually and on behalf of all others similarly situated,

  Plaintiff,

  v.

  THE KROGER COMPANY; and
  DILLON COMPANIES, LLC a/k/a KING SOOPERS, INC. d/b/a KING SOOPERS/CITY
  MARKET,

  Defendants.


                        REPORT AND RECOMMENDATION ON
           PLAINTIFFS’ OMNIBUS MOTION AND MEMORANDUM OF LAW FOR
           CONDITIONAL CERTIFICATION AND COURT-AUTHORIZED NOTICE
                                   (DKT. #15)


  N. REID NEUREITER
  United States Magistrate Judge

          This Fair Labor Standards Act (“FLSA”) case is before the Court pursuant to an

  Order (Dkt. #22) issued by Judge Raymond P. Moore referring Plaintiff William Powell

  and Opt-in Plaintiffs Raymundo Estrada and Amanda Palko’s (“Plaintiffs”) Omnibus

  Motion and Memorandum of Law for Conditional Certification and Court-Authorized

  Notice. Dkt. #15. The Kroger Company and Dillon Companies, LLC a/k/a King Soopers,

  Inc. d/b/a King Soopers/City Market (“King Soopers” or “Defendants”) filed a Response.

  Dkt. #30. Plaintiffs filed a Reply. Dkt. #32. On October 27, 2020, the Court heard

  argument from the Parties. See Dkt. #37. The Court has taken judicial notice of the

  Court’s file, considered the applicable Federal Rules of Civil Procedure and case law,

  and RECOMMENDS that the motion be GRANTED.
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 2 of 10




                                       BACKGROUND

         William Powell filed the Class and Collective Action Complaint (“Complaint”) (Dkt.

  #1) on July 7, 2020, alleging that King Soopers violated the FLSA and Colorado Wage

  and Hour Laws by failing to pay its Assistant Store Managers (“ASM”) overtime

  compensation.1 Plaintiffs now seek conditional certification in order to send notice of this

  lawsuit to all current and former ASMs and provide them with an opportunity to join.

         King Soopers employs ASMs in more than 150 stores in Colorado, New Mexico,

  Utah, and Wyoming. Dkt. #1 at 2, ¶ 2. Despite their title, ASMs spend the vast majority

  of their time performing the duties of hourly workers, such as helping customers, moving

  freight, stocking shelves, building displays, counting inventory, cleaning the store, and

  acting as cashiers; rather than performing managerial functions like hiring, firing,

  scheduling, or disciplining other employees. Id. 7–8, ¶¶ 41–43. King Soopers improperly

  classifies them as exempt employees in order to avoid paying them overtime

  compensation. Id. at 2–3, ¶¶ 5–6.

         Mr. Powell and Opt-in Plaintiffs Estrada and Palko allege that they and the

  members of the ASM Collective are similarly situated in that they have substantially

  similar job duties and are subject to King Soopers’ centralized, company-wide

  compensation policies, patterns, and/or practices. Id. at 8, ¶¶ 46–47. Plaintiffs filed

  declarations in support of the Motion for Conditional Certification. See Dkt. ## 15-2, 15-

  3, & 15-4. They state that 80% – 90% of the time they worked as ASMs, they performed




  1
   The Court makes the initial determination of whether a FLSA collective action may be
  maintained based on the allegations in the operative complaint and any supporting
  affidavits filed by the plaintiff. Norwood v. WBS, Inc., No. 15-cv-00622-MSK-KMT, 2016
  WL 7666525, at *1 (D. Colo. Sept. 29, 2016).
                                               2
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 3 of 10




  the non-exempt work described above, and that managerial functions were primarily

  performed by Store Managers, to whom ASMs report. Id. King Soopers has a uniform

  job posting and job description for the ASM position. Id. All new ASMs, everywhere in

  the country, undergo the same 8 to 12-week corporate training called “Leadership

  Essentials.” Id. ASMs receive a salary and annual bonuses and are scheduled to work

  at least 45 hours per week. Id. They often work through lunch and perform additional

  manual labor because overtime is rarely approved for the hourly-paid employees. Id. As

  a result, on average ASMs work between 50 to 60 hours each week. Id. They are not

  required to record the hours they work each week. Id. According to Plaintiffs, King

  Soopers, through extensive policies and procedures, maintains strict control, oversight,

  and direction over the work performed by ASMs.

         Plaintiffs seek the conditional certification of the following collective:

         All current and former “Assistant Store Managers” who worked for King
         Soopers/City Market in the United States at any time on or after July 7,
         2017 to the present who were classified as exempt from overtime
         compensation (the “ASM Collective”).

  They also request that notice to be distributed via first class mail, e-mail, and text

  message, and submission of consent forms via website.

                                   STANDARD OF REVIEW

         The FLSA provides that “an action to recover [unpaid overtime pay] may be

  maintained against any employer . . . by any one or more employees for and in behalf of

  himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b). “[N]o

  employee shall be a party plaintiff to any such action unless he gives his consent in

  writing to become such a party and such consent is filed in the court in which such

  action is brought.” Id. This type of collective action is different than a Rule 23 class


                                                 3
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 4 of 10




  action in that under Rule 23; class members are considered to have joined the action

  unless they have affirmatively opted out of it, while in an FLSA collective action, putative

  plaintiffs must affirmatively opt into the litigation in order to be joined. Saarela v. Union

  Colony Protective Servs., Inc., No. 13-CV-01637-MSK-MJW, 2014 WL 3408771, at *2

  (D. Colo. July 14, 2014).

         Judge Moore has described the conditional certification process for FLSA

  collective actions as follows:

                The Tenth Circuit has approved the use of a two-step process
                for determining whether putative class members are similarly
                situated to the named plaintiff. In Thiessen v. General Electric
                Capital Corp., the court outlined the case by case or “ad hoc”
                method as follows: at the first step, prior to discovery, the
                district court makes a “notice stage” determination of whether
                the plaintiffs are similarly situated. 267 F.3d 1095, 1105 (10th
                Cir. 2001). For conditional certification at the notice stage, the
                Tenth Circuit “require[s] nothing more than substantial
                allegations that the putative class members were together the
                victims of a single decision, policy, or plan.” Id. at 1102. “The
                standard for certification at this stage is a lenient one.”
                Boldozier v. Am. Family Mut. Ins. Co., 375 F. Supp. 2d 1089,
                1092 (D. Colo. 2005). At this stage, “a court need only
                consider the substantial allegations of the complaint along
                with any supporting affidavits of declarations.” Smith v. Pizza
                Hut, Inc., No. 09–CV–01632–CMA–BNB, 2012 WL 1414325
                (D. Colo. Apr. 21, 2012) (quoting Renfro v. Spartan Computer
                Servs., Inc., 243 F.R.D. 431, 434 (D. Kan. 2007)).

                In the second stage, which comes at the conclusion of
                discovery and often in the context of a defense motion to
                decertify the class, the court applies a stricter standard of
                “similarly situated,” including application of at least four
                factors, to determine whether the case can proceed as a class
                action. Thiessen, 267 F.3d at 1102–03; Daugherty v. Encana
                Oil & Gas (USA), Inc., 838 F. Supp. 2d 1127, 1132–33 (D.
                Colo. 2011).

  Lysyj v. Milner Distrib. All., Inc., No. 13-CV-01930-RM-MJW, 2014 WL 273214, at *2–3

  (D. Colo. Jan. 24, 2014).


                                                 4
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 5 of 10




                                          ANALYSIS

         Similarly Situated

         King Soopers argues that conditional certification is improper for three reasons.

  First, it contends that Plaintiffs’ deposition testimony demonstrates that their job duties

  as ASMs differed dramatically from one other, to say nothing of other putative class

  members. For instance, Plaintiff Estrada was left in charge of the store when the Store

  Manager was absent, a responsibility never given to Plaintiff Palko. Similarly, Mr.

  Estrada was involved in interviewing prospective employees, while Mr. Powell was not.

  Mr. Powell, meanwhile, testified that other management level employees reported to

  him; apparently no one reported to Ms. Palko

         Second, King Soopers contends that Plaintiffs cannot rely on any corporate

  written materials (such as job postings, job descriptions, company policies and

  handbooks) to establish that they are similarly situated because Plaintiffs concede that

  the written materials bore no relationship to their actual job duties as ASMs.

         Finally, King Soopers asks the Court to disregard Plaintiffs’ declarations as

  vague and conclusory.

         None of King Soopers’ arguments are persuasive.

         First, according to Plaintiffs’ declarations, which are based on personal

  knowledge and therefore not conclusory, as ASMs, they are subject to King Soopers’

  corporate policies that require them to routinely work more than 40 hours per week, but

  because they are salaried employees, they are classified as exempt and thus not

  eligible for overtime compensation, even though they are primarily performing the same

  work as hourly employees, including helping customers, moving freight, stocking



                                                5
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 6 of 10




  shelves, building displays, counting inventory, cleaning the store, and otherwise

  standing in as cashiers or stockers. These allegations are sufficient to meet the lenient

  burden at the conditional certification stage. See Grady v. Alpine Auto Recovery LLC,

  No. 15-cv-00377-PAB-MEH, 2015 WL 3902774, at *2 (D. Colo. June 24, 2015)

  (“Generally, where putative class members are employed in similar positions, the

  allegation that defendants engaged in a pattern or practice of not paying overtime is

  sufficient to allege that plaintiffs were together the victims of a single decision, policy or

  plan.”) (citation omitted); Daugherty v. Encana Oil & Gas (USA), Inc., 838 F. Supp. 2d

  1127, 1133 (D. Colo. 2011) (finding allegations by plaintiff that he did not receive

  overtime pay and that he believed others did not receive overtime pay, coupled with his

  declaration and that from one other employee, sufficient to meet burden for conditional

  certification). Although King Soopers “seeks to derail conditional certification by leaning

  on potential minor variances in the individual circumstances of particular Plaintiffs that

  might set them apart from” the putative collective, “‘the predominance of individual

  questions is only relevant at the post-discovery stage of the collective action

  certification.’” Davis v. Vitamin Cottage Natural Food Markets Inc., No. 17-cv-01301-

  CMA-MEH, Dkt. #34 (D. Colo. Dec. 20, 2017) (quoting Smith v. Pizza Hut, Inc., No. 09-

  CV-01632-CMA, 2012 WL 1414325 at *6 (D. Colo. Apr. 21, 2012)). “The court does not

  weigh evidence, resolve factual disputes, or rule on the merits of plaintiffs’ claims during

  the notice stage.” Levine v. Vitamin Cottage Natural Food Markets, Inc., No. 1:20-cv-

  00261-STV (D. Colo. Nov. 6, 2020) (citation and alterations omitted).

         The Court must likewise reject King Soopers’ contention that Plaintiffs cannot use

  uniform, written corporate materials to show they are similarly situated: “Courts have



                                                 6
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 7 of 10




  granted conditional certification based on a common job description even though the

  description did not accurately describe the plaintiffs’ job duties.” Kujat v. Roundy’s

  Supermarkets Inc., No. 18 C 5326, 2019 WL 1953107, at *4 (N.D. Ill. May 2, 2019).

  Again, the Court makes the conditional certification determination relying upon the

  allegations in the Complaint and Plaintiffs’ declarations, see Norwood, 2016

  WL 7666525, at *1, which sufficiently establish that ASMs are subject to the same

  training, job description, job posting, job duties, employee policies, and compensation.

  This is enough to satisfy the conditional certification standard. Any investigation into the

  merits of Plaintiffs’ claims must wait until second, post-discovery stage.

         Plaintiffs have set forth substantial allegations that the putative ASM class

  members are similarly situated as the victims of King Soopers’ common policy, practice,

  or plan of misclassifying them as exempt and not paying them overtime compensation.

         Notice to Conditional Class

         Because the Court concludes that conditional certification of an FLSA collective

  action is appropriate, it may authorize plaintiff to disseminate a proper notice and opt-in

  consent form to putative class members. Hoffman–LaRoche, Inc. v. Sperling, 493 U.S.

  165, 169–70 (1989). See also 29 U.S.C. § 216(b) (“No employee shall be a party

  plaintiff to any such action unless he gives his consent in writing to become such a party

  and such consent is filed in the court in which such action is brought.”). The Court has

  broad discretion regarding the details of the notice sent to potential opt-in plaintiffs.

  Hoffman–LaRoche, 493 U.S. at 171. “The overarching policies of the FLSA’s collective

  suit provisions require that the proposed notice provide accurate and timely notice

  concerning the pendency of the collective action, so that potential plaintiffs can make



                                                7
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 8 of 10




  informed decisions about whether to participate.” Grady, 2015 WL 3902774, at *3

  (alterations and citation omitted).

         King Soopers objects to Plaintiffs’ requests to (1) send notice by text message;

  (2) require King Soopers to post the notice in its stores; (3) and allow reminder notices

  halfway through the opt-in period. As to notification via text message, this has been

  approved by judges in this District, including the undersigned. See e.g., MacDonald v.

  Covenant Testing Techs., LLC, No. 18-cv-02290-NRN, 2019 WL 1755282, at *7 (D.

  Colo. Apr. 18, 2019) (permitting notice to be sent by U.S. Mail, email, and text); Warren

  v. MBI Energy Servs., Inc., No. 19-cv-00800-RM-STV, 2020 WL 937420, at *9 (D. Colo.

  Feb. 25, 2020), report and recommendation adopted in part, No. 19-cv-00800-RM-STV,

  2020 WL 5640617 (D. Colo. Sept. 22, 2020) (the same). Furthermore, the Court finds

  that notice should be posted in King Soopers employee breakrooms or other, non-public

  locations, as this will reach a wider audience than mailing, especially given the COVID-

  19 pandemic’s disproportionate effects on grocery store workers. See Robertson v.

  Whitman Consulting Org., Inc., No. 19-cv-02508-RM-KLM, 2020 WL 5097597, at *5 (D.

  Colo. July 22, 2020) (recommending that defendant be required to post the notice and

  consent form on all jobsites where putative class members are currently working); later

  modified at 2020 WL 5096006 (D. Colo. Aug. 28, 2020). However, the Court will not

  authorize a reminder notice, as a reminder notice may “improperly suggest the Court’s

  endorsement of [p]laintiff’s claims.” Bagoue v. Developmental Pathways, Inc., No. 16-

  cv-01804-PAB-NRN, 2019 WL 1358842, at *4 (D. Colo. Mar. 25, 2019). See also

  Whittington v. Taco Bell of America, Inc., No. 10-cv-01884-KMT-MEH, 2012 WL

  1622457, at *2 (D. Colo. May 9, 2012) (noting that “even the mere appearance of



                                              8
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 9 of 10




  judicial endorsements of the merits of this action is improper” (internal quotations and

  alterations omitted)).

         Finally, King Soopers requests at least 30 days to provide information about the

  putative collective, rather than the seven days called for by Plaintiffs. Plaintiffs indicate

  that they are willing to meet-and-confer with Defendants regarding the time period they

  need to produce the requested information for the members of the ASM Collective.

  However, they ask the Court to extend the end date of the time period for the putative

  ASM Collective to the date which Defendants provide the requested information to

  Plaintiffs. The Court finds this to be a reasonable position.

                                         CONCLUSION

         For the reasons set forth above, it is hereby RECOMMENDED that Plaintiffs’

  Omnibus Motion and Memorandum of Law for Conditional Certification and Court-

  Authorized Notice (Dkt. #15) be GRANTED and that Plaintiffs’ proposed Order (Dkt.

  #15-11) be entered with the following modifications: (1) that the requirement that “[t]he

  Notice shall also, thirty (30) days after it was originally distributed, be re-sent to those

  members of the ASM Collective who have not returned “Consent To Join” forms” be

  eliminated; and (2) that the FLSA statute of limitations for the opt-in plaintiffs in this

  case be equitably tolled until 90 days after the opt-in plaintiffs receive notice of this

  lawsuit.

         NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

  the parties have fourteen (14) days after service of this recommendation to serve

  and file specific written objections to the above recommendation with the District

  Judge assigned to the case. A party may respond to another party’s objections



                                                 9
Case 1:20-cv-01983-RM-NRN Document 43 Filed 11/17/20 USDC Colorado Page 10 of 10




   within fourteen (14) days after being served with a copy. The District Judge need

   not consider frivolous, conclusive, or general objections. A party’s failure to file

   and serve such written, specific objections waives de novo review of the

   recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

   (1985), and also waives appellate review of both factual and legal questions.

   Makin v. Colo. Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

   Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

                                          BY THE COURT

   Date: November 17, 2020
         Denver, Colorado                 N. Reid Neureiter
                                          United States Magistrate Judge




                                             10
